As filed with the Securities and Exchange Commission on June 8, 2012 Registration File No. 333-178943 Registration File No. 811-007528 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No.3 [] Post-Effective Amendment No. and [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 16 Special Opportunities Fund, Inc. Exact Name of Registrant as Specified in Charter 615 East Michigan Street, Milwaukee, WI 53202 Address of Principal Executive Offices (Number, Street, City, State, Zip Code) Registrant’s Telephone Number, including Area Code 1-877-607-0414 Andrew Dakos, Brooklyn Capital Management, LLC, Park 80 West, 250 Pehle Avenue, Suite 708, Saddle Brook, NJ 10570 Name and Address (Number, Street, City, State, Zip Code) of Agent for Service Copies of Communications to: Thomas R. Westle, Esquire, Blank Rome LLP, 405 Lexington Avenue, New York, New York 10174 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement and with respect to the common stock being registered hereunder, from time to time after the effective date of the Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box [X] It is proposed that this filing will become effective (check appropriate box) [X] when declared effective pursuant to section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Rights to Purchase Convertible Preferred Stock (2) $- $- $- Common Stock (4) $-
